111 F.3d 134
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.UNITED STATES of America, Plaintiff-Appellee,v.Jesse SANDERS, Defendant-Appellant.
No. 96-2430.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 11, 1997.*Decided Feb. 20, 1997.

Before CUMMINGS, EASTERBROOK and MANION, Circuit Judges.

Order

1
On the authority of United States v. Smith, 103 F.3d 531 (7th Cir.1996), the judgment is


2
AFFIRMED.



*
 This successive appeal has been submitted to the original panel, which after an examination of the briefs and the record concluded that oral argument is unnecessary.  See Fed.R.App.P. 34(a);  Cir.R. 34(f)